Willard Bartlett, J.;
This is a taxpayer’s action, the purpose of which is to prevent the commissioner of public buildings, lighting and supplies of the city of New York from making contracts for the lighting of the streets, parks, highways, piers or public"places in -any of the boroughs of the |aid city until such contracts shall have been expressly authorized by the municipal assembly. A preliminary injunction was granted restraining the commissioner from awarding, making or signing any such contracts. This injunction has been continued pendente lite by an order of the court at Special Term ; and from that order the commissioner and the city of New York have appealed.
The appeal involves the construction of the several sections of the Greater New York .charter (Laws of 1897, chap. 378) relating to the respective powers of the' municipal assembly and the commissioner of public buildings, lighting and.supplies in regard to the lighting of the streets, public places and public buildings of the city. '
Section 49 declares that, subject to. the provisions of the act, the municipal assembly shall have power to make, establish, publish and modify, amend or repeal ordinances, rules, regulations and by-laws not inconsistent with the charter, or with the Constitution or laws *594of the United States or of this State, to provide for lighting streets, roads, places and avenues. (Subd. 8, last clause.)
Section 416 makes it the duty of the board of public improvements to prepare and recommend to the municipal assembly all ordinances and resolutions regulating “ the lighting of all public thoroughfares, places, bridges and. buildings.” (Subd. 10.) This board consists of the president thereof, the mayor, the corporation counsel, the comptroller, the commissioner of water supply, the commissioner of highways, the commissioner of street, cleaning, the commissioner of sewers, the commissioner of public buildings, lighting and supplies, the commissioher of bridges and the presidents of the several boroughs. (§ 410.) It is also charged with the duty of recommending to the municipal assembly all ordinances and resolutions regulating “The making of all contracts for public work or supplies and agreements in relation thereto by which the city shall be liable to pay money.” (§ 416, subd. 13.)
In section 417 it is provided that all ¡Droposed ordinances regulating the public work specified in the previous section (which, among other things, specifies “ the lighting of all public thoroughfares, places, bridges and buildings,” as already stated), must, from time to time, be adopted by the board of public improvements, and after approval and certification, be submitted to the municipal assembly, which shall have no power of amendment, but must either enact or reject the same. ...
All contracts to oe made or let for work to be done or supplies to be furnished, except as in the charter otherwise provided, are ■ required to be made by the appropriate heads of departments under such regulations as shall be established by ordinance or resolution of the municipal assembly. (§ 419.)
Section 573 of the charter, which relates to the jurisdiction of the commissioner of pnblic buildings, lighting and supplies, gives that officer cognizance and control of “ the making and performance 'of contracts when duly authorized in accord with the provisions of this act, and for the execution of the same in the matter of furnishing the city, or any part thereof, with gas, electricity or any other illuminant; ” and pursuant to section 587 the commissioner, “ under and in conformity to the ordinance regulating contracts, shall prepare the terms and specifications under which contracts shall be *595made for lighting the streets, public buildings and parks ” of the city. Separate lighting contracts are required to be made in each-borough, “ or in such subdivisions of the city as may appear to the board of public improvements and the municipal' assembly to be for the best interests of the city.” The contracts must be for the term of one year and be awarded to the lowest bidder.
These seem to be the principal statutory provisions bearing upon the plaintiff's cause of action, unless it is affected by the following clauses of section 413 of the charter:
“ Except as herein otherwise ■ provided, any public work or improvement within the cognizance or control of any one or more of the departments of the commissioners who constitute the board of public improvements, that may be the subject of á contract, must first be duly authorized and approved by a resolution of the board of public improvements and an ordinance or resolution of the municipal assembly. *' * * When a public work or improvement shall have been duly authorized as aforesaid, then but not until then, it shall be lawful for the proper department to proceed in the execution thereof in accordance with the provisions and subject to the limitations of this act.”
If the phrase “ any public work or improvement ” in this section was intended to comprehend service rendered and supplies furnished in carrying on the ordinary functions of a municipality whenever carried on through the agency of a contract, then the learned judge at Special Term was right in continuing the injunction. In our judgment, however, section 413 of the Greater New York charter relates rather to public works in the nature of betterments and does not refer at all to such a matter as public lighting, which must constantly be provided for from day to day and month to month in the administration of the affairs of the city. The section is headed “ Authorizing Public Improvements,” a title which aptly characterizes its provisions jas thus construed, but which would be inaccurate if we adopted the construction put upon the clauses quoted in the court below. Of course there is a sense in which any service performed for a city, even the humblest, may be deemed a public work; but it seems quite clear to us that only enterprises in the nature of public improvements fall within the purview of this section of the charter.
*596Being satisfied' that section 413 does not operate to restrict the action of the commissioner of public buildings, lighting and supplies, in respect to the annual contracts for lighting the city which the charter requires him to make, let us inquire whether the general scheme of the charter .contemplates an express authorization from the municipal assembly to enter into each particular contract;' in advance of the execution of such contract by the commissioner and as a prerequisite, to a valid execution thereof, or whether jt was not rather the design of its framers that the municipal assembly should ordinarily exercise legislative powers over the subject of' lighting, through the agency of ordinances of a general nature, while the administrative functions of .the municipality in respect to lighting, involving a multitude of details, were-to be in the 'hands of the commissioner.
It seems to us that the latter alternative is the correct view. The duty imposed upon the municipal assembly by section 417 of the charter was to enact general ordinances previously formulated by the board of public improvements, relating to the making of. contracts by the several departments of the city government. . We do not mean to assert that the municipal assembly might not go further and legislate as to a particular contract, if disposed so to do, but we do say that at the time of consolidation the new city was, to be what may be termed a going concern, and that in the absence of restrictive legislation by the municipal assembly the powers of administration vested by the charter in the commissioner of public buildings, lighting and supplies and other heads of departments, might be exercised by them without any additional grant of authority other than that found in the statute. This construction was rendered necessary, for, otherwise, the failure of the municipal assembly to act in advance upon each contract required to carry on the current business of the departments would operate practically as a suspension of the administration of municipal affairs. Indeed, it is not shown in these appeal papers that the municipal assembly has ever even adopted any general ordinance in relation to street lighting, and in the brief of the corporation counsel it is positively asserted that no ordinance on the subject has yet been enacted. But if the omission of the municipal assembly to legislate in regard to the matter were held to deprive the commissioner of public buildings, lighting and *597supplies of all power to contract for the lighting of the city, the business of his department, so far as lighting is concerned, would long since have been brought to a standstill. Section 419 of the charter undoubtedly requires that all contracts for work to be done or supplies to be furnished, except as otherwise provided in the charter, shall be made by the- appropriate heads of departments “ under such regulations as shall be established by ordinance or resolution of the municipal assembly.” We agree with the corporation counsel that this requirement presupposes the existence of general ordinances to be obeyed ; but if no such regulating ordinances have been promulgated by the municipal assembly, we think that the charter authorizes an^L permits the appropriate heads of departments to go on nevertheless, and make such contracts as pertain to the ordinary administration of the city government.
The conclusion that the charter contemplates general, rather than specific, legislative action on the part of the municipal assembly for the regulation of contracts, finds strong support in the last clause of section 417, where we find this direction: “So far as may be possible in the first instance, and so far as the public business may permit, the ordinances regulating the matters provided for in section four hundred and .sixteen of this act shall be submitted to the municipal assembly, so as to afford an entire rule of municipal action upon each of the different subjects in said section described and specified.”
This appeal presents only the question of law which has been discussed in regard to the power of the commissioner of public buildings, lighting and supplies. There is no allegation or suggestion of any intentional wrongdoing oh his part.
Having determined the question of law in favor of the defendants, it follows that the order continuing the preliminary injunction must be reversed and the injunction dissolved.
All concurred.
Order reversed, with ten dollars costs and disbursements of the appeal, and injunction dissolved, with ten dollars costs.